Citation Nr: 0025584	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-37 487	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
chest injury.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disability 
manifested by edema/swelling of the lower extremities.

4.  Entitlement to an increased rating for residuals of a 
left foot injury, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the RO which denied the veteran's application to 
reopen the claim of service connection for a back disorder 
and also denied an increased rating for residuals of a left 
foot injury, rated 20 percent disabling.  The appeal also 
arises from an April 1998 RO decision which denied the claims 
of service connection for residuals of a chest injury and for 
a disability manifested by edema of the lower extremity.

Although the RO has developed the issue of service connection 
for residuals of a chest injury and service connection for a 
disability manifested by edema/swelling  of the lower 
extremity as though they were original claims for service 
connection, the Board finds this is not entirely appropriate.  
The record shows that the RO denied the claim of entitlement 
to service connection for residuals of a chest injury by 
rating decisions dated in April and December 1952.  While the 
veteran was given written notification of this determination 
in April and December 1952, a timely appeal was not 
thereafter received.  The rating decisions, therefore, became 
final.  As a result, the veteran's current claim of 
entitlement to service connection for residuals of a chest 
injury must be considered a petition to reopen a prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  Consequently, the issue on appeal has been 
restyled as whether new and material has been submitted to 
reopen the claim of service connection for residuals of a 
chest injury.

Likewise, the Board notes that the RO denied the claim of 
service connection for a disability manifested by 
swelling/edema of the lower extremities in November 1977, 
August 1978, November 1978 and March 1979.  He was notified 
of each adverse determination but did not file a timely 
appeal.  As a result, the decisions are final and the 
veteran's current claim must be considered a claim to reopen 
a final decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).  Therefore, as reflected on the 
cover page of this document, the issue on appeal is whether 
new and material evidence has been submitted to reopen the 
claim of service connection for a disability manifested by 
swelling/edema of the lower extremities.

The applications to reopen the claims of service connection 
for residuals of a chest injury and for edema/swelling of the 
lower extremities will be discussed in the remand section of 
this document.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1992 denied an 
application to reopen the claim of service connection for a 
back disorder.

2.  Additional evidence submitted since the June 1992 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The residuals of a left foot injury are no more than 
moderately severe.



CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the final June 1992 RO decision, and thus his claim for 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left foot injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, Code 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder

It is the veteran's assertion that at the time he injured his 
left foot with an ax in service, he fell backward against a 
tree stump, also injuring his back.  The service 
representative notes that the veteran is a combat veteran and 
that the provisions of 38 U.S.C.A. § 1154(b) must be 
considered.  


A.  Factual Background

The veteran had active military service from February 1943 to 
December 1945.  His service medical records are negative for 
any complaints, findings or diagnosis of a back disorder.  
The records show that, while stationed in England, he 
sustained a laceration injury to the left foot in May 1944; 
he was hospitalized that day, where he remained for 
approximately 2 weeks.  However, there was no report of his 
sustaining a back injury at that time.  Service medical 
records also reflect that in May 1945, the veteran was 
treated on several occasions as an outpatient for an unknown 
ailment; it appears that X-ray of the chest was conducted at 
that time, but there is no record that X-ray study of the 
back was performed.  

In January 1946, the veteran filed a claim of service 
connection for a left foot disorder.  At that time, he did 
not report having a back disorder, nor did he claim injury to 
the back or treatment for same in service.

Examination in July 1948 revealed no  abnormality of the 
spine.  The veteran reported only an injury to the left foot.  
When he was examined in March 1952, it was reported he 
essentially had a negative examination.  There were no 
complaints, findings, or diagnosis of a back disorder noted.

In February 1952, the veteran filed a claim of service 
connection for residuals of a chest injury, which, at that 
time, he claimed occurred when he jumped out of a jeep in May 
1945.  In 1975, the veteran filed a claim for arthritis.  The 
Board notes that there was no mention of a back disorder when 
these claims were filed.

The veteran appeared at a hearing at the RO in October 1975 
at which time he claimed that while clearing an area, he 
injured his left foot with an ax, then fell, hitting the back 
on a stump.  He stated that he did not go to sick call for 
this complaint, although the back did bother him.  

A hospitalization summary covering the period of August 1979 
to September 1979 shows the veteran was admitted to the 
hospital due to being depressed.  While hospitalized, the 
veteran complained of back pain, as well as pain in other 
joints.  X-ray studies of the lumbar spine was not conducted 
on account of the veteran being discharged.  

In February 1980, the veteran stated he injured his back when 
he lacerated his left foot with an ax.  He stated he fell 
backwards on a stump, causing injury to his back.

In June 1980, the veteran underwent a left lumbar 
sympathectomy due to pain in the left leg and foot.  During 
hospitalization, the veteran complained of lumbosacral pain.  
X-ray studies and physical examination of the lumbar spine 
were negative.  Later studies in a private facility in 
February 1982 were suggestive of lumbosacral radiculopathy.  

When treated in October 1982, the veteran complained of pain 
in the low back and left leg.  He underwent thermography 
which indicated probable myofascial pain.

A fellow serviceman wrote in November 1982 that he witnessed 
the veteran's injury to his left foot and that the veteran 
fell back onto an oak stump and briar.

In April 1983, the RO denied the claim of service connection 
for a back disorder.  The RO stated that there was no 
evidence showing a back disorder was incurred in service.  
The RO noted that there was no evidence showing the veteran 
had a back disorder due to the injury of his left foot.

The veteran related in an April 1983 statement that his back 
problems were due to his service-connected left foot 
disorder.  He claimed he injured his back at the time he 
injured his left foot.

In October 1983, a service physician, Roscoe L. Wall, Jr., 
M.D., stated he had reviewed service records and testimonial 
evidence to refresh his memory regarding the veteran's 
disability.  He stated that the physical demands imposed on 
the veteran in service resulted in a weakened back with 
chronic dorsal myalgia that persisted in the United States 
and then overseas.  He reported the veteran sustained an 
acute injury to the spine and back muscles when he fell 
backwards onto a tree and heavy briar stump.  (However Dr. 
Wall recollected that the injury occurred in the autumn of 
1944.)  He stated that when he evaluated the veteran in May 
1945, he had residual weakness and discomfort in the lumbo-
dorsal muscles.  He related he believed the veteran acquired 
and still had a back disability due to service-connected 
injuries.

During a December 1983 RO hearing, the veteran testified that 
he injured his back in service.  He stated he was told he had 
arthritis and/or degenerative joint disease of the spine.

On October 1985 VA examination, the veteran reported a 
history of injuring his back in service.  The examiner 
assessed that the veteran's lower back, site of history of 
old injury, presented some musculofascial involvement of the 
lumbar region with altered contour indicative also of lumbar 
muscle tension.  The examiner noted that there was some 
limitation of trunk mobility and regional symptomatic 
manifestations.

In July 1987, the Board denied the claim of service 
connection for a back disorder.  The Board found that the 
veteran's back disorder was not due to service or to his 
service-connected left foot disorder.

Medical reports from 1988 show the veteran continued to 
complain of back pain.  June 1988 electromyography and nerve 
conduction studies showed abnormality in the gastrocnemius 
muscle and other findings suggesting fifth lumbar 
radiculopathy.

In December 1988, the veteran submitted duplicate medical 
records and statements which were submitted prior to the 1987 
Board decision.

When treated in November 1989, the veteran gave a history of 
injuring his back in service.  The diagnosis was causalgia.

VA outpatient treatment records from 1992 to 1993 show the 
veteran complained of back pain.  He was diagnosed as having 
chronic low back pain syndrome, lumbar spondylosis, spinal 
stenosis, and degenerative spondylosis of the lumbar spine.  
An August 1992 CT scan of the lumbar spine revealed no 
evidence of herniated disc.  However, there was evidence of 
disc bulge at L4, accompanied by stenosis of neural foramina 
and facet joints.

In June 1992, the RO denied the veteran's application to 
reopen the claim of service connection for a back disorder.  
The RO found the veteran had not submitted any new and 
material evidence.  He was given notice of the adverse 
determination later that month; however, but did not appeal.

Medical reports from 1995 and 1996 show the veteran was 
diagnosed as having degenerative joint disease of the lumbar 
spine.

In February 1996, the veteran filed an application to reopen 
the claim of service connection for a back disorder.  In 
support of his claim, he submitted duplicate records of 
evidence previously considered at the time of the June 1992 
RO decision which denied an application to reopen the claim 
of service connection for a back disorder.  In February 1996, 
he also filed a claim for an increased rating for the 
service-connected left foot disorder, rated 20 percent 
disabling.  

During an October 1996 RO hearing, the veteran stated he 
injured his back at the time he injured his left foot, when 
he fell and hit his back on a tree stump.  He stated he did 
not receive any treatment in service for a back disorder.  He 
reported that post-service he received periodic VA treatment 
for a back disorder.

At the October 1996 RO hearing, the veteran again submitted 
duplicate records which were already on file at the time of 
June 1992 RO decision.

During a December 1998 RO hearing, the veteran stated he 
sustained an injury to his back at the time he injured his 
left foot in service.  He stated he had some pain in the back 
following the injury, but that it was not a primary concern 
at that time.  He related he primarily had problems with his 
left foot.  He stated he received treatment for back pain 
after service, at age 49, and that a doctor informed him that 
he had damage of the coccyx.

In support of his claim, the veteran submitted a list of the 
various medication he was prescribed in 1998.  He also 
claimed that Dr. Wall sent him to a hospital in Germany 
sometime after his arrival there in May 1945, to have chest 
and back X-rays.  


B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service incurrence for arthritis will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

Service connection for a low back disorder was denied by the 
Board in July 1987.  In June 1992, the RO denied the 
veteran's application to reopen the claim of service 
connection for a back disorder.  The 1987 Board decision and 
the 1992 RO decision are final, with the exception that the 
claims may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1999).  The 
question now presented is whether new and material evidence 
has been presented since the 1992 RO decision, which would 
permit the reopening of the claim.  Manio v. Derwinski, 1 
Vet.App. 140 (1991); Evans v. Brown, 9 Vet.App. 273 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence available at the time of the June 1992 RO decision 
included the veteran's service medical records, post-service 
medical records, a statement by a fellow serviceman, a 1983 
medical statement, contention statements by the veteran, and 
hearing testimony by the veteran.  The veteran's service 
medical records have been carefully reviewed but have been 
found to be negative for any complaints, findings or 
diagnosis of a back disorder.  Although the service 
representative has argued that the veteran, a combat veteran, 
is entitled to application of 38 U.S.C.A. § 1154 (b), the 
Board observes that the laceration to the left foot, which 
the veteran claims precipitated the fall and subsequent 
injury to the back, occurred while he was still stationed in 
England.  Neither the veteran's statements nor the record 
reflects that he was in combat at the time of said injury.  A 
And, although the veteran claims that he was sent for X-rays 
of the back and chest around May 1945, the service medical 
records reflect only a reference to chest X-ray at that time, 
with no indication or prior injury.  

Further, arthritis of the back was not shown within the year 
after service, as required for a presumption of service 
incurrence.  A back disorder was first medically documented 
years after service.  The medical records show that the 
veteran first complained of back pain in 1979.  However, a 
back disorder was not diagnosed at that time.  Reports from 
the 1980's to 1990's show the veteran was diagnosed as having 
causalgia, chronic low back pain syndrome, lumbar 
spondylosis, spinal stenosis and degenerative spondylosis of 
the lumbar spine.  He was noted to have a disc bulge at L-4, 
accompanied by stenosis of neural foramina and facet joints.  
A fellow serviceman submitted a statement which corroborated 
the veteran's account of hitting his back as he fell on a 
tree stump.  In an October 1983 statement, a service 
physician reported he believed the veteran acquired and still 
had a back disability which was due to service-connected 
injuries.  Hearing testimony and statements by the veteran 
were to the effect that he had a back disorder due to an 
injury sustained in service.

Evidence submitted since the June 1992 RO decision includes 
additional medical reports, RO hearing testimony, and 
statements by the veteran.  The additional medical records 
(continuing to show a post-service low back condition) and 
statements from the veteran (his theory of the condition 
being related to an injury in service), submitted since the 
1992 RO decision, are essentially cumulative or redundant of 
evidence previously considered; such is not new evidence.  
38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 
(1999).  Moreover, the veteran's assertions, that he 
currently has a back disorder due to a service injury, are 
not material evidence to reopen the claim since, as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The veteran's lay statements are not 
so significant that they must be considered in order to 
fairly decide the merits of the claims for service 
connection.  38 C.F.R. § 3.156.

Given the foregoing, the Board concludes that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a low back disability.  Thus, the 
June 1992 RO decision remains final.


II.  Increased rating for a left foot disorder, rated 20 
percent disabling

A.  Factual Background

In May 1944, the veteran sustained a laceration of the dorsum 
of the left foot.  It was reported the veteran cut his foot 
with an ax while cleaning up brush.  Most reports state the 
veteran's wound was mild; however, a single report 
categorized his wound as severe.  Examination revealed mild 
hemorrhage.  The wound was debrided and sutured under local 
anesthesia.  His artery and vein were ligated.  The veteran 
was hospitalized a little over 2 weeks.  Close to three weeks 
following the injury, the veteran was noted to have slight 
pitting edema with slight limitation of motion.  He had some 
tenderness beneath the incision distally.  The incision was 
dry.  Recommended treatment consisted of daily cleaning with 
alcohol rinse, and ankle and toe exercises.  A December 1945 
discharge examination report noted the injury to the left 
foot.  Physical examination revealed a 4" well-healed dorsum 
scar of the left foot.  The examiner reported that the 
veteran had an inability to put excess strain on the left 
foot without pain.  The examiner also reported the veteran 
had non-disabling scar pains.

The RO, in February 1946, granted service connection for 
residuals of an injury to the left foot manifested by pain 
and a scar of the dorsum of the left foot.  The RO assigned a 
10 percent rating effective from December 1945.

Based primarily on a 1948 VA examination, the RO, in 
September 1948, reduced the rating for residuals of a left 
foot injury to a noncompensable level, effective from 
November 1948.

A March 1952 VA examination report revealed the veteran had 
pain in the left ankle and foot and that he had difficulty 
with moving the toes of the left foot.  The diagnosis was 
laceration of the left foot with residual scarring and 
limitation of extension of the 3rd, 4th and 5th toes.

In April 1952, the RO denied service connection for hammer 
toes, hallux valgus, arthritis of the feet and exostosis of 
the 3rd left metatarsal bone.

In January 1953, the Board, noting the March 1952 examination 
findings, granted an increased rating to 10 percent for the 
service-connected left foot disorder, effective from February 
1952.

A July 1982 private medical report and a September 1982 
examination report reveal the veteran had swelling of the 
left foot.  His passive eversion and inversion of the foot 
were limited by pain.  Flexion and extension of the ankle 
were limited.  He had loss of mobility over the 4th and 5th 
toes.  He had difficulty rising on the toes of the left foot.  
X-ray studies of the left foot showed deformity of the head 
of the 4th metatarsal.  He had some periosteal calcification 
along the shafts of the 2nd, 3rd  and 4th metatarsals.  

In November 1982, the RO granted an increased rating to 20 
percent, effective from August 1981.

Few medical reports from the 1980's to 1994 show the veteran 
received treatment for the service-connected left foot 
disorder.  Most of the records pertained to other 
disabilities; however, there are records which show the 
veteran complained of pain, swelling and weakness of the left 
foot and toes.  A 1992 CT scan of the left foot revealed 
osteoarthritis involving the intertarsal joints.

VA outpatient treatment reports from 1995 to 1996 show the 
veteran received foot care at the podiatry clinic.  Such care 
mainly involved nail treatment.  However, he was noted to 
have pitting edema of both feet and ankles.

In February 1996, the veteran filed a claim for an increased 
rating for a left foot disorder.

On May 1996 VA examination, the veteran noted his service 
injury to the left foot.  He stated he used pain medication 
for left foot discomfort and that he ambulated with a cane.  
Physical examination revealed the veteran ambulated with a 
straight cane which he held in the right hand.  He had a 
mildly antalgic gait.  The left foot had a 3 cm scar between 
the 3rd and 4th web space on the left foot.  There were no 
differences in skin color or temperature between the left and 
right foot.  His metatarsal head on the left seemed to be 
more prominent than on the right.  During examination, the 
veteran presented a December 1992 CT scan of the left foot 
which revealed degenerative joint disease of the hind foot 
and mid foot.  He was felt to have degenerative changes in 
his foot related to the injury while in the military.  
Sensation to light touch appeared to be intact.  He was 
slightly tight at the left heel cord.  Range of motion of his 
left ankle revealed dorsiflexion to only neutral.  Inversion, 
eversion, and plantar flexion seemed to be intact on the 
left.  X-ray studies of the left foot revealed degenerative 
changes of the 4th metatarsophalangeal (MTP) joint and 
cortical thickening of the 2nd, 3rd, and 4th metatarsals.  The 
diagnosis was history of traumatic laceration to the left 
foot while in the military.  The examiner stated the veteran 
had a previous diagnosis of reflex sympathetic dystrophy 
which was not present on examination.  The examiner reported 
that due to this the veteran had chronically altered his gait 
and appeared to have some degenerative disease of his foot 
which was confirmed on X-ray studies.  The examiner stated, 
in essence, that he felt that the veteran's condition was 
impairing him to a moderate degree.

August 1996 X-ray studies of the feet revealed an impression 
of bilateral calcaneal spurs and suspected hypertrophic 
pulmonary osteopathy.

During an October 1996 RO hearing, the veteran stated he took 
medication due to bilateral foot pain.

A November 1996 VA examination report notes the veteran's 
injury to the left foot in service.  The veteran stated he 
was under the care of a podiatrist.  He presented a note from 
the podiatrist which stated that he had a neuroma of the left 
foot.  Physical examination revealed the veteran ambulated 
with an antalgic gait on the left lower extremity which 
required the use of a straight cane.  There was a well-healed 
3 cm scar over the laceration site.  The scar was between the 
3rd and 4th web space on the left foot.  He had discomfort to 
palpation and squeezing of that web space which suggested the 
presence of a neuroma between the 3rd and 4th web space.  He 
stated the neuroma caused discomfort.  He had diminished 
sensation to pin prick in a stocking-like distribution 
involving both of his feet.  He had bilateral edema which was 
more on the left.  The diagnoses was left foot traumatic 
neuroma secondary to military-related injury.  The examiner 
stated that this caused him disability and was causing him to 
favor his right foot.  The examiner stated the veteran may 
have an underlying peripheral neuropathy explaining his loss 
of sensation.  He stated he believed that the degree of 
disability was moderate.

During a September 1997 VA examination, the veteran noted the 
left foot injury in service.  He stated he used compression 
stocking about the ankles because he had swelling due to 
varicose veins.  Physical examination revealed he ambulated 
with a straight cane which he held in his right hand.  There 
was a mildly antalgic gait on the left.  The left foot had a 
slightly externally rotated position with ambulation.  He had 
a 3 cm well-healed scar of the left foot located in the web 
space between the 3rd and 4th toes.  There were no gross 
differences in temperature or skin coloration between the two 
feet.  There was some prominence of the metatarsals on the 
left compared to the right.  There was mild loss of sensation 
about the scar region but sensation was otherwise within 
normal limits.  Range of motion of the left ankle showed he 
could dorsiflex to the neutral position 0 degrees compared to 
the right side where he was 10 degrees past neutral and (+) 
10 degrees dorsiflexion.  Plantar flexion was to 40 degrees 
bilaterally.  X-ray studies of the left foot revealed 
degenerative joint disease of the left first MTP joint.  The 
examiner diagnosed history of traumatic laceration of the 
left foot with previously diagnosed reflex sympathetic 
dystrophy that did not appear to be present on the current 
examination.  The examiner reported the veteran had 
degenerative changes about the left foot which was directly 
attributed to his service-connected injury.  The examiner 
opined that overall he felt the veteran's impairments were 
moderate in degree.

Outpatient treatment reports from 1997 to 1998 show the 
veteran complained of ankle and bilateral feet edema.

During a February 1998 VA examination, the veteran reported 
injuring his left foot in service.  He stated that he cut his 
left foot just below the lateral aspect of the 5th toe.  He 
stated he was hospitalized for about 17 days.  He related the 
wound was scrubbed and stitched.  He stated no surgery was 
performed.  He stated he left the hospital and returned to 
his unit and used crutches for about the next month and a 
half.  He reported having swelling after the injury.  He 
reported he took water pills for edema.  Physical examination 
revealed the veteran had approximately a 3 cm scar that 
started at the base of the 5th digit and traveled in a 
diagonal fashion across the forefoot.  The end of the wound 
would have been at about the 3rd digit of the left foot.  He 
had 4+ edema bilaterally.  There was no dorsalis pedis or 
posterior tibial pulse on either foot, but this could have 
been due to the edema present bilaterally.  The veteran had 
sensation in the 3rd, 4th and 5th digits of the left foot, 
distal to the scar.  He had limited (5 degrees of extension 
and flexion) toe movement on both feet.  He had no unusual 
callus formation on the sole of either foot.  The diagnoses 
were remote ax wound to the left forefoot.  The examiner 
stated the veteran's foot now had a scar that was visible and 
limited motion of the toes.  The examiner stated the 
veteran's edema, which was bilateral, could not be explained 
on the basis of the injury in service.  The examiner noted 
that both legs had varicose veins and it was interesting that 
the veteran had had episodes of phlebitis on a couple of 
occasions on both sides.

VA outpatient treatment reports from 1999 are negative for 
treatment of the service-connected left foot disorder.  In 
support of his claim, the veteran submitted a list of 
prescription drugs he was prescribed in 1999.

During a December 1998 RO hearing, the veteran described the 
left foot injury as involving the area across the toes and 
into the arches.

During a September 1999 VA examination, the veteran 
complained of weakness on both feet.  He stated he had had 
this problems ever since May 1944 when he severed his left 
foot.  He stated that when he drove he felt pins and needles 
on both feet and when he walked the bottom of his feet felt 
hard.  He stated his pain was constant. He stated he elevated 
his feet when he was sitting to help alleviate some of the 
pain.  The veteran ambulated with a cane.  Physical 
examination revealed dorsalis pedis pulse was +2/4, 
bilaterally.  The posterior tibial pulse was +1/4, 
bilaterally.  There were mild varicose veins on both legs and 
feet, bilaterally.  There was no increase in distal cooling.  
There was pitting edema that was noted on both legs.  There 
was a thin fat pad noted on the balls of both feet.  There 
were no corns or calluses.  A 2 cm scar was on the dorsal 
aspect of the left foot.  The scar was not hypertrophic.  
Muscle strength on the left was +3/5.  He was unable to flex 
his toes on the left foot.  There was no pain on palpation to 
the arches of both feet.  The veteran's heels showed a varus 
deformity of 2 degrees bilaterally.  The veteran was unable 
to raise on his toes especially in the left foot.  He was 
able to raise on his heels unassisted.  His gait was 
antalgic.  He was limping on his left side.  There was no 
weight that was put on the forefoot of the left foot.  The 
examiner stated there was no functional loss due to pain on 
the left foot.  He had weakness of extensor tendons of the 
left foot.  Muscle strength on the left foot was +3/5 on the 
left versus 5/5 on the right.  The diagnoses were status post 
trauma to the left foot and weakness of the extensor tendons 
of the left foot.

B.  Analysis

The veteran's claim for an increased rating for his service-
connected residuals of a left foot injury is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's residuals of his service connected left foot 
injury is currently rated 20 percent disabling under code 
5284, other foot injuries.  This code provides a 20 percent 
rating for a moderately severe foot injury.  A 30 percent 
rating is assigned for a severe injury.  38 C.F.R. § 4.71, 
Code 5284.

In February 1946, the RO granted service connection for 
residuals of an injury to the left foot manifested by pain 
and a scar of the dorsum of the left foot.  In April 1952, 
the RO denied service connection for hammer toes, hallux 
valgus, arthritis of the feet and exostosis of the 3rd left 
metatarsal bone.  That decision is final.

A review of medical evidence surrounding the veteran's 
initial injury shows no more than a moderately severe injury.  
He had no need for surgery.  His wound was sutured and 
debrided under local anesthesia.  In fact, for the most part, 
his wound was categorized as mild.  He was hospitalized a 
little over two weeks and received follow-up treatment 
approximately one week after discharge from the hospital.  
For the remainder of the veteran's service, there were no 
further reports of treatment for the injury recorded.  When 
discharged in December 1945, his only complaint was that he 
had an inability to put excess strain on the left foot 
without pain.  The examiner stated he had non-disabling scar 
pains.

The most recent medical reports of record also fail to 
demonstrate more than moderately severe residuals from the 
laceration of the left foot.  The medical reports from 1996 
to 1999 show that as a result of his service-connected left 
foot injury, the veteran has a non-disabling scar of the left 
foot.  The medical reports also show he has degenerative 
changes of the left foot, a neuroma between the 3rd and 4th 
web of the left toes, and weakness of the extensor tendons of 
the left foot as a result of the service injury.  Due to 
these problems, the veteran has limitation of motion of the 
toes and pain of the left foot.  The Board notes that all of 
the veteran's left foot pain and symptoms cannot be totally 
attributed to the service-connected laceration injury.  The 
file shows the veteran has nonservice-connected disorders 
(i.e., varicose veins, questionable peripheral neuropathy, 
hallux vulgus, and calcaneal spurs) which cause left foot 
impairment, and such cannot be considered in his claim for an 
increased rating.  38 C.F.R. § 4.14 (1999).  

The record also shows the veteran has swelling of the left 
foot.  In February 1998, a VA physician stated that the 
veteran's bilateral edema could not be explained on the basis 
of the service-connected injury, as he had varicose veins in 
both legs.  

Recent VA examination reports show physicians have 
categorized the veteran's left foot impairment as moderate in 
degree.  It is noteworthy to mention that it appears that the 
physicians, in categorizing the veteran's disorder as 
moderate, have included all disability (service-connected and 
non-service-connected) affecting the veteran's left foot.  
Yet, his disability was still considered to be no more than 
moderate.

The Board observes that there is no objective evidence that 
pain on use of the left foot results in additional functional 
impairment beyond that which is contemplated in the rating 
for a moderately severe foot injury.  On VA examination in 
September 1999, the physician stated that the veteran had no 
functional loss due to pain of the left foot.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is aware that medical reports show complaints and 
symptoms referable to the left ankle.  The veteran is not 
currently service-connected for a left ankle disorder.  
Therefore, such condition cannot be considered in the rating 
assigned for residuals of a left foot laceration injury.  If 
the veteran desires compensation for a disability of the left 
ankle, he must file a claim of service connection either on a 
direct or on a secondary basis (i.e., secondary to the 
service-connected residuals of a left foot injury).

As the evidence depicts no more than moderately severe 
residuals of the left foot, the Board finds that the 
preponderance of the evidence is against the claim for 
increase; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The application to reopen the claim of service connection for 
a back disorder is denied.

An increased rating for residuals of a left foot injury is 
denied. 


REMAND

The veteran claims he has residuals of a chest injury and 
swelling (edema) of the lower extremities as a result of an 
injury in service.

The Board notes that in April 1952 and in December 1952, the 
RO denied the claim of service connection for residuals of a 
chest injury.  (At that time the veteran asserted that the 
chest injury occurred at the time of a May 1944 jeep 
accident.)  The veteran was given written notification of 
this determination that same month; however, a timely appeal 
was not received.  The rating decision, therefore, became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104 (a), 20.302, 20.1103 (1999).  

The Board also notes that in November 1977, August 1978, 
November 1978, and March 1979, the RO denied the claim of 
service connection for a disability manifested by swelling of 
the lower extremity.  The RO, in denying the claim for a 
disability manifested by swelling/edema of the lower 
extremities, has denied claims of service connection for 
peripheral vascular disease, pitting edema of the feet, and 
varicose veins with post phlebitic syndrome.  The veteran has 
not appealed any of these decisions.  Thus, the decisions are 
final.  Consequently, new and material evidence must be 
submitted to reopen the claim of service connection for a 
disability manifested by edema/swelling of the lower 
extremities.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1999).  

In April 1998, the RO denied the claims of service connection 
for residuals of a chest injury and for swelling (edema) of 
the lower extremities on a de novo basis.  Before a de novo 
review of the aforementioned claims can be undertaken, it 
must first be determined whether the veteran has submitted 
new and material evidence to reopen the claims.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

VA regulations require the agency of original jurisdiction 
(AOJ) to provide the veteran with a Statement of the Case 
(SOC) when he timely notifies the AOJ of his disagreement 
with its decision on his claim of entitlement to benefits.  
38 C.F.R. § 19.26 (1999).  The SOC must contain, inter alia, 
"a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination . . . ."  38 C.F.R. § 
19.29 (1999).  Because the August 1998 SOC and subsequent 
Supplemental Statements of the Case (SSOC) issued to the 
veteran in the present appeal do not contain a summary of the 
laws and regulations pertaining to finality or the standards 
employed in determining whether a claim is to be reopened, 
remand is required to ensure him full procedural due process 
of law.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action:

The RO should adjudicate the issues of 
whether the veteran has submitted new and 
material evidence sufficient to reopen 
claims of service connection for 
residuals of a chest injury and for a 
disability manifested by swelling/edema 
of the lower extremities.  In the event 
such is favorably resolved, it should be 
determined whether either or both claims 
are well-grounded, and any other 
necessary and appropriate development 
should be undertaken prior to return of 
this case to the Board.  If any claim is 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case that includes all of the law and 
regulations pertaining to finality.

After the veteran and his representative are given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



